DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matt Mattson on 1/26/22. .

The application has been amended as follows: 

1. - 20.	(Cancelled)
21.	(Currently Amended)	A computer-implemented method for parallel execution of blockchain transactions, comprising:
	identifying, by one or more processors, a plurality of transactions to be executed in a blockchain maintained by a blockchain network, wherein transactions broadcast to the blockchain network are received, wherein the plurality of transactions are arranged in an execution order, wherein the plurality of transactions include one or more smart contract calls to one or more smart contracts, each of the one or more smart contract calls being associated with a whitelist identifying one or more accounts that are authorized to execute the respective smart contract called by the each of the one or more smart contract calls, and wherein the execution order includes a smart contract call to a whitelist-free smart contract following the plurality of transactions;
identifying, by the one or more processors, groups of transactions within the plurality of transactions, wherein the transactions in each group are associated with a particular set of accounts in the blockchain network, and wherein the particular set of accounts associated with each of the one or more smart contract calls is determined based on the whitelist associated with the each of the one or more smart contract calls;
[[,]] and  executing each group of transactions includes executing the transactions within the group serially and according to the execution order;
determining, by the one or more processors, that the nodes of the blockchain network have completed executing all of the groups of transactions within the plurality of transactions by determining that all transactions in the plurality of transactions have been included in one or more blocks stored in the blockchain; and
in response to determining that the nodes of the blockchain network have completed executing all of the groups of transactions within the plurality of transactions, instructing, by the one or more processors, the nodes of the blockchain network to execute the smart contract call that is associated with the whitelist-free smart contract, wherein the smart contract call to the whitelist-free smart contract representing a synchronization point where parallel execution converges[[ of]] for all of the groups of transactions within the plurality of transactions.
22.	(Previously Presented)	The method of claim 21, wherein instructing nodes of the blockchain network to execute each of the groups of transactions in parallel includes instructing a first set of nodes to execute a first group of transactions and instructing a first set of nodes to execute a second group of transactions.
23.	(Cancelled) 
24.	(Cancelled)
25.	(Cancelled)
26.	(Previously Presented)	The method of claim 21, wherein the whitelist is included within a set of executable instructions associated with each smart contract. 
27.	(Previously Presented)	The method of claim 21, wherein the whitelist is separate from a set of executable instructions associated with each smart contract.
28.	(Previously Presented)	The method of claim 21, wherein the whitelist includes an identification of the one or more accounts that are authorized to access each smart contract.

Currently Amended)	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform one or more operations for parallel execution of blockchain transactions , wherein the one or more operations comprise:
identifying a plurality of transactions to be executed in a blockchain maintained by a blockchain network, wherein transactions broadcast to the blockchain network are received, wherein the plurality of transactions are arranged in an execution order, wherein the plurality of transactions include one or more smart contract calls to one or more smart contracts, each of the one or more smart contract calls being associated with a whitelist identifying one or more accounts that are authorized to execute the respective smart contract called by the each of the one or more smart contract calls, and wherein the execution order includes a smart contract call to a or more smart contract calls, and wherein the execution order includes a smart contract call to a whitelist-free smart contract following the plurality of transactions;
identifying groups of transactions within the plurality of transactions, wherein the transactions in each group are associated with a particular set of accounts in the blockchain network, and wherein the particular set of accounts associated with each of the one or more smart contract calls is determined based on the whitelist associated with the each of the one or more smart contract calls;
instructing nodes of the blockchain network to execute each of the groups of transactions in parallel, wherein instructing nodes of the blockchain network to execute each of the groups of transactions in parallel comprises sending a message to the nodes over a network[[,]] and  executing each group of transactions includes executing the transactions within the group serially and according to the execution order;
determining that the nodes of the blockchain network have completed executing all of the groups of transactions within the plurality of transactions by determining that all transactions in the plurality of transactions have been included in one or more blocks stored in the blockchain; and
in response to determining that the nodes of the blockchain network have completed executing all of the groups of transactions within the plurality of transactions, instructing the nodes of the blockchain network to execute the smart contract call that is associated with the whitelist-free smart contract, wherein the smart contract call to the whitelist-free smart contract representing a synchronization point where parallel execution converges for[[of]] all of the groups of transactions within the plurality of transactions .

32.	(Cancelled) 
33.	(Cancelled)
34.	(Cancelled)
35.	(Previously Presented)	The non-transitory, computer-readable medium of claim 30, wherein the whitelist is included within a set of executable instructions associated with each smart contract. 
36.	(Previously Presented)	The non-transitory, computer-readable medium of claim 30, wherein the whitelist is separate from a set of executable instructions associated with each smart contract.
37.	(Previously Presented)	The non-transitory, computer-readable medium of claim 30, wherein the whitelist includes an identification of the one or more accounts that are authorized to access each smart contract.
38.	(Previously Presented)	The non-transitory, computer-readable medium of claim 30, wherein the whitelist comprises a reference to a location external to each smart contract that stores the one or more accounts that are authorized to access each smart contract.
Currently Amended)	A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
identifying a plurality of transactions to be executed in a blockchain maintained by a blockchain network, wherein transactions broadcast to the blockchain network are received, wherein the plurality of transactions are arranged in an execution order, wherein the plurality of transactions include one or more smart contract calls to one or more smart contracts, each of the one or more smart contract calls being associated with a whitelist identifying one or more accounts that are authorized to execute the respective smart contract called by the each of the one or more smart contract calls, and wherein the execution order includes a smart contract call to a whitelist-free smart contract following the plurality of transactions;
identifying groups of transactions within the plurality of transactions, wherein the transactions in each group are associated with a particular set of accounts in a blockchain network, and wherein the particular set of accounts associated with each of the one or more smart contract calls is determined based on the whitelist associated with the each of the one or more smart contract calls;
instructing nodes of the blockchain network to execute each of the groups of transactions in parallel, wherein instructing nodes of the blockchain network to execute each of the groups of transactions in parallel comprises sending a message to the nodes over a network[[,]] and  executing each group of transactions includes executing the transactions within the group serially and according to the execution order; 
determining that the nodes of the blockchain network have completed executing all of the groups of transactions within the plurality of transactions by determining that all transactions in the plurality of transactions have been included in one or more blocks stored in the blockchain; and
in response to determining that the nodes of the blockchain network have completed executing all of the groups of transactions within the plurality of transactions, instructing the nodes of the blockchain network to execute the smart contract call that is associated withconverges for[[of]] all of the groups of transactions within the plurality of transactions.

41.	(Cancelled)
42.	(Cancelled)
43.	(Cancelled)
44.	(Previously Presented)	The computer-implemented system of claim 39, wherein the whitelist is included within a set of executable instructions associated with each smart contract. 
45.	(Previously Presented)	The computer-implemented system of claim 39, wherein the whitelist is separate from a set of executable instructions associated with each smart contract.
46.	(Previously Presented)	The computer-implemented system of claim 39, wherein the whitelist comprises a reference to a location external to each smart contract that stores the one or more accounts that are authorized to access each




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-22,26-31,35-40 and 44-46 are allowed.

The instant case is a continuation 16/422192 which was allowed on 9/23/2020. The cited art of record includes US Patent Publication 20190164151 to Doney and US Patent Publication 20190087793 to Dickerson. On Interference search US Patent Publication 20190043059 to Smith was identified. 
An NPL from IP.com “A blockchain Based Solution for Enhancing Security and Privacy in Smart Factory’ 2019 was identified.


None of the prior art of record discloses the inventive feature of; claims 21, 30, 39, 
“determining that the nodes of the blockchain network have completed executing all of the groups of transactions within the plurality of transactions by determining that all transactions in the plurality of transactions have been included in one or more blocks stored in the blockchain; and
in response to determining that the nodes of the blockchain network have completed executing all of the groups of transactions within the plurality of transactions, instructing the nodes of the blockchain network to execute the smart contract call that is associated with the whitelist-free smart contract, wherein the smart contract call to the whitelist-free smart contract representing a synchronization point where parallel execution converges for[[of]] all of the groups of transactions within the plurality of transactions .”
In regards to 35 USC 101, the instant claims are directed to computer processor blockchain transactions which are only practiced as a result of computer/internet technology. The Steps are also considered a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698